ON PETITION TO REI-IEAR.
Beard, J.
We are asked by complainant to modify the decree heretofore entered so as either “to award execution against the estate of A. J. Wisdom, deceased, for the amount paid to him by Mrs. Doescker on account of the attempted purchase by her of the Bird note, after crediting thereon so much of the proceeds of the sale of the property as may remain after payment of the balance due *691petitioner’s wards, or else to adjudge, in tbe event the proceeds of the foreclosure sale are insufficient to pay in full the amount due on the Bird note, that then petitioner’s wards and the wards of Mrs. Doescher are entitled to share in such proceeds in .proportion to their respective interest in said note.”
The necessary effect of the modification thus sought is to place the risk of the solvency of the estate of A. J. Wisdom, in whole in the first instance, and in part, in the second, upon the Doescher children, who are entirely innocent in this matter of breach of trust of which they complain and against which relief is granted them by our decree. We think this should not be done. In addition, in the matter of working out their equities as prescribed in the decree, we but adhered to a rule adopted by this Court in Gordon v. English, supra, and sustained by the authorities cited in support of the opinion in the case. We can see nothing in the record to warrant us in departing from ■ this rule.
It is insisted in the petition that the equities, of the Doeschers and of petitioner’s wards are equal. We do not think so. Those of the Doe-schers are certainly prior in point of time. They are also superior in right. Eor taking, as did their guardian, an assignment of an equity, he took it subject to all antecedent equities. In Pther words, he (and in this he and his wards are *692identical) stands in the place of his assignee, and must abide his title. Williams v. Love, supra.
We are invited to go back into the depositions in this case, to ascertain what is assumed in the petition to be Wisdom’s true connection with the Bird jiote. Even if this could result- in changing our view in this matter, yet we cannot do it. We are confined for the facts to the opinion of the Court of Chancery Appeals; upon that alone are we at liberty to rest. Be-examining, as we have done, the record so far as we are permitted to do, as well as the opinion heretofore delivered, we cannot discover any warrant for changing the conclusions therein announced. The petition is therefore dismissed.